Citation Nr: 1519984	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-07 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and mood disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

3.  Entitlement to a rating in excess of 30 percent for ulnar nerve transection and flexor capri ulnaris transection of the left (minor) wrist, to include whether the reduction from 50 percent to 30 percent was proper.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 25, 1997, to August 29, 1997; July 1, 1998 to August 21, 1998; and January 24, 2003 to February 16, 2005.  

This appeal to the Board of Veterans' Appeals (Board) is from January 2012 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran died in August 2014 and the appellant is his surviving spouse who has been properly substituted for the Veteran in accordance with 38 U.S.C. § 5121A (West 2014).  See 79 Fed. Reg. 52,977, 52,982-83 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010).

The Veteran had several claims pending at the time of his death, but the appellant's attorney only requested substitution with regard to the issues listed on the title page of this decision.  See the Informal Claim received December 26, 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Pertinent records are also stored electronically in Virtual VA.

The issues of an increased rating for the nerve disability of the left wrist to include whether a reduction in rating was proper, entitlement to a TDIU, and whether new and material evidence has been received to reopen the claim of service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD was likely due to his military service and his mood disorder was likely caused by his service-connected left ulnar nerve wrist disability.


CONCLUSION OF LAW

The criteria are met for service connection for an acquired psychiatric disorder consisting of PTSD and mood disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.3102 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

To establish entitlement to service connection for PTSD a Veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014).  

Along with the requirements listed above, service connection for PTSD requires that the condition be diagnosed in accordance with the DSM-V.  38 C.F.R. § 4.125.  The Board notes that the opinions of record were obtained when the regulation still required use of the DSM-IV.  However, since the Veteran is deceased, it is not possible to obtain an updated examination under the more recent criteria.
A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

Specifically, 38 C.F.R. § 3.304(f) was amended to read that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Additionally, VA law permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's Form DD 214 shows his military occupational specialty (MOS) was motor transport and that he served in Iraq.  His PTSD stressors include witnessing the death of R. R., constant fear of running over an IED, and being petrified that his life was in danger every time his platoon left camp for a mission.  See page 28 of Medical Treatment Record - Government (MTR - GT) received June 16, 2010.

There is some evidence of complaints associated with mental health issues found in his service treatment records.  An August 2004 Post Deployment Health Assessment indicates he saw enemy that were wounded, dead or killed, and that he engaged in direct combat where he discharged his weapon.  He felt in great danger of being killed and during the past 2 weeks he sometimes felt down, depressed, or hopeless.  He gave a positive response to having thoughts or concerns about hurting or losing control with someone.  See pages 5 and 7 of STRs.

A Post Deployment Health Care Provider Review, Interview, and Assessment was completed in January 2005 and shows he denied any pertinent symptoms in the past month, but despite this the report also shows a referral was indicated for mental health with a notation that he was referred to a civilian provider.  See pages 17 and 18 of STRs.

The post-service evidence of record presents a mental health history that makes it difficult to determine the nature of the Veteran's psychiatric disorder since various professionals have attributed his symptoms to different diagnoses at various times.  An April 2009 Social Security Administration examination,  June 2010 inpatient VA record and June 2011 VA medical certificate contain diagnoses of PTSD, but VA examinations in June 2010 and December 2011 both found there was sufficient evidence to diagnose PTSD.  See page 79 of MTR - SSA, pages 47 and 48 of MTR - GT received June 16, 2010, VA examinations received in June 2010 and December 2011, and pages 72 through 74 of CAPRI record received December 30, 2011 in Virtual VA.  A private physician determined the Veteran had a mood disorder, but no other mental health disorders and an October 2011 letter from Dr. A. M, the Veteran's treating psychiatrist, states the Veteran had PTSD.  See pages 5 through 10 of Appellant Brief and MTR - GT received October 25, 2011.  A November 2011 neuropsychological assessment contains diagnoses of alcohol abuse, dysthymic disorder, PTSD, and schizo-spectrum disorder vs. personality disorder with mixed features.  See page 1 of MTR - GT received November 29, 2011.



In determining the probative value of these various diagnoses the Board has taken into account factors such as the thoroughness of the evaluation, the Veteran's cooperation is providing clear and accurate information, as well as the level of support provided for the diagnoses, and finds that the Veteran at least as likely as not had PTSD.  Although not diagnosed elsewhere, the Board also finds that Dr. H. H. offered probative evidence of a mood disorder.  

The more probative evidence of record links the Veteran's PTSD to service and the mood disorder to the left wrist disability.  Dr. A. M. essentially determined it was very likely that the Veteran's PTSD symptoms were the result of life threatening experience while service in Kuwait in 2003.  The opinion is adequate under 38 C.F.R. § 3.304(f) and given the information provided on the 2003 Post-Deployment Assessment, there is adequate support for this opinion.  Dr. H. H. offered a positive nexus opinion between the Veteran's mood disorder and service-connected left ulnar nerve disability on the basis that the chronic physical pain associated with the left wrist disability manifested as a mood disorder.  She added that there is a body of literature detailing the connection between medical issues, specifically pain such as what the Veteran experienced, and psychiatric disorder and that in fact there is a causal connection between medical and physical difficulty.  In support of her opinion she provided articles on the relationship between pain and psychological distress that adequately support the opinion.


As a preponderance of the evidence is in favor of the claim, service connection for an acquired psychiatric disorder consisting of PTSD and mood disorder is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder consisting of PTSD and mood disorder is granted.


REMAND

The Veteran's substantive appeal received on May 6, 2013 shows he requested a Board hearing in connection with his claims.  His previous representative also submitted a statement dated July 23, 2013 requesting that he be scheduled for a video-conference hearing before the Board.  

Subsequently, the appellant and her attorney were notified in correspondence dated in December 2014 that the Veteran had a pending video-conference hearing request before the Board and that if she did not wish to have a hearing, then the RO must be notified.  In February 2015, the appellant's attorney provided additional evidence and argument, but he did not withdraw the video-conference hearing request.  For this reason, the Board finds that the hearing request is not withdrawn and that the remaining issues must be remanded in order to schedule a video-conference hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video-conference hearing at the RO before a Veterans Law Judge sitting in Washington DC.  The appellant should be notified in writing of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


